— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Goodman, J.), imposed November 30, 1989, upon his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty.
Ordered that the appeal is dismissed.
The defendant contends that his sentence was excessive. The People argue that the defendant should be precluded from raising this argument because he waived his right to appeal the conviction and sentence as a condition of his guilty plea. We conclude that, upon this record, the defendant’s waiver of his right to appeal was effective and therefore, that this appeal should be dismissed. The record reveals that the prosecutor made it very clear upon the record that the defendant’s plea was conditioned upon his waiving "any and all rights he may have to appeal his conviction or sentence” (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; cf., People v Bray, 154 AD2d 692, 693). In the presence of the defendant, the defense counsel stated that he understood this condition and that he and the defendant accepted it. Thompson, J. P., Sullivan, Harwood, Miller and O’Brien, JJ., concur.